DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 04 February 2021.

Allowable Subject Matter
Claims 1-9, 11-18 and 20-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a first conductive interconnect wire interconnect extending in a first direction over the plurality of conductive contacts; a second conductive interconnect wire arranged over the first conductive interconnect wire; and a via rail vertically contacting the first conductive interconnect wire and the second conductive interconnect wire and continuously extending laterally past the plurality of conductive contacts, wherein the first conductive interconnect wire and the second conductive interconnect wire extend as continuous structures past one or more sides of the via rail, as required by claim 1.  Claims 2-8, which depend either directly or indirectly from independent claim 1, are allowed for the same reason.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a via rail coupled vertically between the first 
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a via rail contacting an upper surface of the first interconnect wire and a lower surface of the second interconnect wire, wherein the via rail continuously extends past the plurality of gate structures; and wherein the via rail has angled sidewalls that are oriented at a first angle with respect to a line that is normal to an upper surface of the substrate; and wherein the first interconnect wire has angled sidewalls that are oriented at a second angle with respect to the line that is normal to the upper surface of the substrate, the first angle is different than the second angle, as required by claim 16.  Claims 17, 18 and 20-22, which depend either directly or indirectly from independent claim 16, are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815